Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below:
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be
determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG").
STEP 1:
Per Step 1 of the two-step analysis, the claims are determined to include a method, apparatus, and a non-transitory computer medium as in independent claims 1, 9 and 14 and in the therefrom dependent claims. Such terminals fall under the statutory category of "processes ", "machine", "manufacture". Therefore, the claims are directed to a statutory eligibility category.
Step 2A:
The invention is directed to receiving data from two different sources that are related to each other, converting the format of one set of data to match the other, combining the data and performing a mathematical calculation therewith, which is akin to a mental process, and to organizing human behavior (see Alice). As such, the claims include an abstract idea. When considering the limitations individually and as a whole the limitations directed to the abstract idea are: receiving data, converting a format of data, combining data, performing an interest calculation based on the data (mental process, evaluation, observation, and judgement).
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system. Merely linking the claims of the judicial exception to a particular technology e.g. “robotic process automation” environment or field of use is not indicative of integration into a practical application MPEP 2106.05(h). Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B:
The claims do not recite additional steps to evaluated under step 2B.

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one processor configured to execute…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 2019/0354720 A1) and Cella (US 2020/0294133 A1).

9.	Regarding claim 1, Tucker shows a computer-implemented method comprising: receiving robotic process automation (RPA) data associated with a first RPA related data source (para 37, 45, 49 show receiving RPA enabled data); converting the RPA data associated with the first RPA related data source to a format associated with a second RPA related data source (para 37, 43-46, 49 show converting data from one source to match the format of data from another source or a master document); relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data (para 37-38, 44-45, 50, 63 for 'example show processes that relate data from different sources including document data whose format was converted to match another source or a master document, to generate a combined master document); and calculating one or more pieces of billing and financial information based on the combined RPA data (para 82 shows calculating billing figures based on the combined master document, and para 65 shows calculating financial data in general).  Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information).  It would have been obvious to a person with ordinary skill in the art to have this in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

10.	Regarding claim 2, relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data comprises: associating the converted RPA data associated with the first RPA related data source with actions performed by RPA robots associated with the second RPA related data source (Note that Robotic Process Automation by definition is accomplished by associating software robots with data. [See the attached Enterprisers Project article as well as applicant’s Specification such as para 20-27].  Tucker para 37, 45, 50, 63 – this is how the first data becomes RPA enabled and then combined into the master document data source); and combining the converted RPA data associated with the first RPA related data source with the RPA data associated with the second RPA related data source based on the association between the converted RPA data associated with the first RPA related data source and the actions performed by the RPA robots associated with the second RPA related data source (Tucker para 45, 50, 63 – the converted first RPA enabled data is combined based on the RPA actions [actions performed by RPA robots] associated with the extraction and automation of a second source or master document).

11.	Regarding claim 3, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating a first financial or billing measure based on the converted RPA data associated with the first RPA related data source and a second financial or billing measure based on the RPA data associated with the second RPA related data source to compare performance of the first RPA related data source and the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

12.	Regarding claim 4, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating the one or more financial or billing measures based on the converted RPA data associated with the first RPA related data source and the RPA data associated with the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  


13.	Regarding claim 5, calculating one or more measures of interest based on the combined RPA data comprises: calculating at least one of a costs saved metric or a time saved metric (Cella para 120-121, 129, 134 show calculating cost recovery and cost/time reduction metrics in association with the interest calculations).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

14.	Regarding claim 6, receiving robotic process automation (RPA) data associated with a first RPA related data source comprises: receiving the RPA data associated with the first RPA related data source at predefined time intervals (Tucker Figure 4, para 53, 59, 80 show receiving RPA data at specific time intervals).  

15.	Regarding claim 7, receiving robotic process automation (RPA) data associated with a first RPA related data source comprises: receiving the RPA data associated with the first RPA related data source at a scheduled time (Tucker Figure 4, para 53, 59, 80, 96 show receiving RPA data at specific times).  

16.	Regarding claim 8, the format associated with the second RPA related data source is a tabular format (Tucker Figures 5, 6, para 60-61 show the source may be in tabular form).  

17.	Regarding claim 9, Tucker shows an apparatus comprising a memory storing computer instructions and at least one processor configured to execute the computer instructions (para 63, 110-111 show the processor and memory), the computer instructions configured to cause the at least one processor to perform operations of: receiving robotic process automation (RPA) data associated with a first RPA related data source (para 37, 45, 49 show receiving RPA enabled data); converting the RPA data associated with the first RPA related data source to a format associated with a second RPA related data source (para 37, 43-46, 49 show converting data from one source to match the format of data from another source or a master document); relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data (para 37-38, 44-45, 50, 63 for 'example show processes that relate data from different sources including document data whose format was converted to match another source or a master document, to generate a combined master document); and calculating one or more pieces of billing and financial information based on the combined RPA data (para 82 shows calculating billing figures based on the combined master document, and para 65 shows calculating financial data in general).  Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information).  It would have been obvious to a person with ordinary skill in the art to have this in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

18.	Regarding claim 10, relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data comprises: associating the converted RPA data associated with the first RPA related data source with actions performed by RPA robots associated with the second RPA related data source (Note that Robotic Process Automation by definition is accomplished by associating software robots with data. [See the attached Enterprisers Project article as well as applicant’s Specification such as para 20-27].  Tucker para 37, 45, 50, 63 – this is how the first data becomes RPA enabled and then combined into the master document data source); and combining the converted RPA data associated with the first RPA related data source with the RPA data associated with the second RPA related data source based on the association between the converted RPA data associated with the first RPA related data source and the actions performed by the RPA robots associated with the second RPA related data source (Tucker para 45, 50, 63 – the converted first RPA enabled data is combined based on the RPA actions [actions performed by RPA robots] associated with the extraction and automation of a second source or master document).

19.	Regarding claim 11, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating a first financial or billing measure based on the converted RPA data associated with the first RPA related data source and a second financial or billing measure based on the RPA data associated with the second RPA related data source to compare performance of the first RPA related data source and the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

20.	Regarding claim 12, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating the one or more financial or billing measures based on the converted RPA data associated with the first RPA related data source and the RPA data associated with the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

21.	Regarding claim 13, calculating one or more measures of interest based on the combined RPA data comprises: calculating at least one of a costs saved metric or a time saved metric (Cella para 120-121, 129, 134 show calculating cost recovery and cost/time reduction metrics in association with the interest calculations).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

22.	Regarding claim 14, Tucker shows a computer program embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to perform operations (para 63, 110-111 show the processor and non-transitory computer readable medium) comprising: receiving robotic process automation (RPA) data associated with a first RPA related data source (para 37, 45, 49 show receiving RPA enabled data); converting the RPA data associated with the first RPA related data source to a format associated with a second RPA related data source (para 37, 43-46, 49 show converting data from one source to match the format of data from another source or a master document); relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data (para 37-38, 44-45, 50, 63 for 'example show processes that relate data from different sources including document data whose format was converted to match another source or a master document, to generate a combined master document); and calculating one or more pieces of billing and financial information based on the combined RPA data (para 82 shows calculating billing figures based on the combined master document, and para 65 shows calculating financial data in general).  Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information).  It would have been obvious to a person with ordinary skill in the art to have this in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

23.	Regarding claim 15, relating the converted RPA data associated with the first RPA related data source with RPA data associated with the second RPA related data source to generate combined RPA data comprises: associating the converted RPA data associated with the first RPA related data source with actions performed by RPA robots associated with the second RPA related data source (Note that Robotic Process Automation by definition is accomplished by associating software robots with data. [See the attached Enterprisers Project article as well as applicant’s Specification such as para 20-27].  Tucker para 37, 45, 50, 63 – this is how the first data becomes RPA enabled and then combined into the master document data source); and combining the converted RPA data associated with the first RPA related data source with the RPA data associated with the second RPA related data source based on the association between the converted RPA data associated with the first RPA related data source and the actions performed by the RPA robots associated with the second RPA related data source (Tucker para 45, 50, 63 – the converted first RPA enabled data is combined based on the RPA actions [actions performed by RPA robots] associated with the extraction and automation of a second source or master document).

24.	Regarding claim 16, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating a first financial or billing measure based on the converted RPA data associated with the first RPA related data source and a second financial or billing measure based on the RPA data associated with the second RPA related data source to compare performance of the first RPA related data source and the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

25.	Regarding claim 17, calculating one or more financial or billing measures based on the combined RPA data comprises: calculating the one or more financial or billing measures based on the converted RPA data associated with the first RPA related data source and the RPA data associated with the second RPA related data source (Tucker Figure 12, 13, para 78-82 show making financial and billing calculations using the format converted first data source and the second data source. Para 54-56 show comparing the financial and billing calculations from the different document data sources including the format converted data source).   Tucker does not go into the details of specifically calculating interest per se, but does calculate various billing amounts and related data as mentioned above.  Furthermore, Cella calculates interest based on RPA data (para 204, 248, 265 for example show using RPA data to calculate various interest related pieces of information.  Para 153, 178, 213 show comparing interest and other loan calculations made on different data sources).  It would have been obvious to a person with ordinary skill in the art to have the interest calculations in Tucker, because it would provide a useful and efficient piece of billing or financial information calculable in an RPA system.  

26.	Regarding claim 18, receiving robotic process automation (RPA) data associated with a first RPA related data source comprises: receiving the RPA data associated with the first RPA related data source at predefined time intervals (Tucker Figure 4, para 53, 59, 80 show receiving RPA data at specific time intervals).  

27.	Regarding claim 19, receiving robotic process automation (RPA) data associated with a first RPA related data source comprises: receiving the RPA data associated with the first RPA related data source at a scheduled time (Tucker Figure 4, para 53, 59, 80, 96 show receiving RPA data at specific times).  

28.	Regarding claim 20, the format associated with the second RPA related data source is a tabular format (Tucker Figures 5, 6, para 60-61 show the source may be in tabular form).  


29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Dabhi et al (US 11,301,224 B1) show a Robotic Process Automation system which converts command formats.
b) Bade et al (US 2021/0109487 A1) show a Robotic Process Automation system which converts data from different document sources.
c) Chien (TW 202014964 A) shows a Robotic Process Automation system for performing interest and other financial calculations. 






30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174